PER CURIAM: *
Melvin Valentine brought this suit against the City of Austin, four Austin police officers, and Georard Taylor, a private citizen, alleging false arrest and seeking damages of twenty seven million dollars. Valentine was charged with aggravated assault,- an arrest warrant was issued by a magistrate. Information given to the officers supported this charge because Valentine pointed his gun at Taylor and threatened to kill him. Judge Pitman dismissed this case by Valentine and disposed of it as frivolous under 28 U.S.C. § 1915(e).
AFFIRMED.

 Pursuant to 5th Cm. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cm. R. 47.5.4.